Citation Nr: 1750920	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative changes, right shoulder. 

2.  Whether the reduction in the evaluation of degenerative joint disease, right knee, status post meniscectomy with residual scars from 30 percent to 10 percent disabling effective June 1, 2011 was proper.

3.  Entitlement to an evaluation in excess of 10 percent from November 2, 2009 to July 17, 2011, and 50 percent from September 1, 2012 for status post left hip arthroplasty with residual scar.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, right hip.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968 and August 1971 to July 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011and January 2014 rating decisions from the Department of Veterans (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that in January 2014 the RO awarded service connection for a left hip disability, 10 percent effective November 2, 2009; 100 percent effective July 18, 2011; and 50 percent effective September 1, 2012.  The Veteran appealed that decision; however, the October 2016 statement of the case only addressed the 50 percent evaluation.  As a higher rating for the first rating period may be assignable and the Veteran is presumed to seek the maximum available benefit, evaluation of the left hip disability from November 2, 2009 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2014 statement the Veteran's attorney asserted that due to the severity of the Veteran's service-connected disabilities, the Veteran is unable to sustain gainful employment.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page. 
 
The issues of entitlement to service connection for degenerative changes, right shoulder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2010 rating decision proposed to reduce the Veteran's service-connected right knee disability rating from 30 to 10 percent; the Veteran was advised of his appellate rights.  A March 2011 final rating decision reduced the service-connected right knee disability rating to 10 percent.  VA examination did not disclose actual improvement in the Veteran's right knee disability to warrant the rating reduction.   

2.  Prior to July 18, 2011 the Veteran's service connected status post left hip arthroplasty with residual scar is manifested by limitation of adduction and an inability to cross the legs; after September 1, 2012 the disability is manifested by moderately severe residuals of weakness, pain, and limitation of motion.

3.  The Veteran's service-connected degenerative joint disease, right hip is manifested by limitation of adduction and an inability to cross the legs.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability rating for degenerative joint disease, right knee, status post meniscectomy with residual scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 4.71a, Diagnostic Code 5261 (2017).

2.  The criteria for a rating in excess of 10 percent from November 2, 2009 to July 17, 2011, and 50 percent from September 1, 2012 for status post left hip arthroplasty with residual scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5054, 5253 (2017).

3.    The criteria for a rating in excess of 10 percent for degenerative joint disease, right hip, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Rating Reduction

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary must be notified of the contemplated action and be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The Board notes that the RO complied with appropriate due process procedures concerning the rating reduction. 

The Board notes that the 30 percent rating for the right knee was in effect for less than 5 years, therefore the requirements set forth in 38 C.F.R. § 3.344(a),(b) (2017) governing rating reductions do not apply.  The United States Court of Appeals for Veterans Claims (Court), however, has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

During the September 2010 VA examination, less than one year after the examination upon which the 30 percent disability rating was assigned, the examiner found normal right knee extension and flexion limited to 108 degrees.  There was no additional degree of limitation after repetitive-use testing.  The Veteran reported he was able to walk more than one-quarter mile, but less than one mile.  He reported problems with both knees and that he exercises six times a week, but will "cripple right up" if he misses exercising, and does physical therapy twice a week.  

In January 2011 the Veteran's private treatment provider reported that the Veteran's right knee has significant restriction of motion at -5 to 110, and reported good stability.  He reported that the Veteran has advancing arthritis, a physical impairment, and that the significant need for treatment to the knee was increasing.  The same month the Veteran reported that he cannot stand for more than 20 minutes, that his knee locks and swells, and that the swelling takes four to five days to go down.  

When considering the Veteran's overall disability picture, the evidence does not reflect that the evidence at the time the reduction was effectuated in March 2011 was sufficient to show actual improvement of the Veteran's right knee limitation under the ordinary conditions of life and work.  One knee examination with objective results within normal limits but continued subjective complaints of swelling, locking and difficulty standing and walking is not sufficient to show actual improvement in the Veteran's ability to function.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that restoration of the 30 percent disability rating for service-connected degenerative joint disease, right knee, status post meniscectomy with residual scars from November 2, 2009, is warranted.



Increased Rating

	Left Hip

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

From November 2, 2009

The record reflects that the Veteran's left hip disability is evaluated under Diagnostic Code 5253 for the period from November 2, 2009.  To warrant a higher rating the evidence would need to show limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

The medical evidence demonstrates that the Veteran underwent treatment for his left hip during this period.  In January 2011 the Veteran's private treatment provider reported that the Veteran's left hip was significantly stiff and his rotational movements seemed significantly painful.  The Veteran asserted that his knee problems led to his hips not being aligned and developing arthritis.  While the Veteran is competent to attest to things he experiences through his senses, such as pain, neither the medical evidence nor the Veteran's the lay statements indicate that the Veteran's left hip has limitation of abduction, motion lost beyond 10 degrees.  Id; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

From September 1, 2012

The Veteran's left hip disability is evaluated under Diagnostic Code 5054 for the period beginning September 1, 2012.  To warrant a higher rating the evidence would need to show markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  38 C.F.R. § 4.71a.  During November 2011 and July 2016 VA examinations the examiners reported that there was no ankylosis and flexion, extension, and abduction were limited to, at most, 65 degrees, 15 degrees, and 20 degrees, respectively.  The Veteran experienced pain, stiffness, weakness, incoordination, and guarding movement.  The severity of weakness was described as mild.  The Veteran could not cross his left leg over right.  When asked, the Veteran reported that flare-ups are usually brought on with cold or rainy weather, and are alleviated by medication.  Flare-ups were reported as moderate in severity and occur every two to three weeks, and last for one to two days.  He reported he could walk up to one-quarter mile and stand for 10 minutes.  He reported that he uses orthotics, a cane, crutches and a walker intermittently, but frequently.  There was no additional limitation after repetitive-use testing.  The July 2016 examiner noted that while the examination was not conducted after repeated use over time and during flare-ups, the examination was medically consistent with the Veteran's lay statements describing functional loss during such circumstances.  He reported that pain and weakness significantly limit functional ability with repeated use over time.  None of the other medical evidence reflects that the residual weakness, pain, or limitation of motion rises to marked severity.

As noted above, the Veteran is competent to attest to things he experiences through his senses.   See Jandreau, 492 F.3d 1372.  While the Veteran experiences pain, stiffness, weakness, incoordination, and limitations standing and walking, the lay statements do not indicate that such more nearly approximates marked severity. 

The Board has also considered whether separate ratings could be assigned, including based on the residuals scars, during the entire period on appeal.  However, the evidence does not reveal left hip ankylosis, flexion limited to 30 degrees, hip, flail joint, or an impaired femur.  VA examination revealed that the Veteran's residual scars are non-painful and do not evidence skin breakdown.  Notably, the July 2016 examiner noted that there were no additional contributing factors of the disability.  The Veteran is not entitled to a separate rating for painful motion under 38 C.F.R. § 4.59 in addition to the 10 percent rating assigned under Diagnostic Code 5253.  Section 4.59 does not provide a freestanding avenue for disability compensation.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Rather, it ensures that where a claimant's disability is not severe enough to warrant a compensable rating, but it nevertheless causes painful motion, the claimant will receive the minimum compensable rating under the assigned diagnostic code.  Id.; see also Petitti v. McDonald, 27 Vet. App. 415 (2015).  Thus, a separate rating is not warranted.

	Right Hip

The Veteran's right hip disability is evaluated under Diagnostic Code 5253.  As noted, to warrant a higher rating the evidence would need to show limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

During November 2011 and July 2016 VA examinations the examiners reported that there was no ankylosis and flexion, extension, and abduction were limited to, at most, 80 degrees, 25 degrees, and 45 degrees, respectively.  The Veteran experienced pain, stiffness, weakness, incoordination, and guarding movement.  The Veteran could not cross his right leg over left.  There was no additional limitation after repetitive-use testing.  Flare-ups for the right hip were reported as the same as the left hip.  Again, the July 2016 examiner noted that while the examination was not conducted after repeated use over time and during flare-ups, the examination was medically consistent with the Veteran's lay statements describing functional loss during such circumstances.  He reported that pain and weakness significantly limit functional ability with repeated use over time.  None of the other medical evidence demonstrates limitation of abduction, motion lost beyond 10 degrees.  While the Veteran experiences pain, stiffness, weakness, incoordination, and limitations standing and walking, the lay statements do not indicate that such warrants a higher rating under Diagnostic Code 5253.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40 , 4.45 (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

The Board has also considered whether separate ratings could be assigned.  However, the evidence does not reveal right hip ankylosis, flexion limited to 30 degrees, hip, flail joint, or an impaired femur.  Notably, there were no additional contributing factors of the disability.  As explained, the Veteran is not entitled to a separate rating for painful motion under 38 C.F.R. § 4.59 in addition to the 10 percent rating assigned under Diagnostic Code 5253 as the Veteran's right hip disability is severe enough to warrant a compensable rating.  Thus, a separate rating is not warranted.

As the preponderance of the evidence is against a finding that the Veteran's service-connected left hip disability or right hip disability more nearly approximate the criteria for a higher rating, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The claim for restoration of a 30 percent rating for degenerative joint disease, right knee, status post meniscectomy with residual scars effective June 1, 2011 is granted.

An evaluation in excess of 10 percent from November 2, 2009 to July 17, 2011, and 50 percent from September 1, 2012 for status post left hip arthroplasty with residual scars is denied.

An evaluation in excess of 10 percent for degenerative joint disease, right hip is denied.


REMAND

The Veteran asserts that his right shoulder disability is related to his military service.  During a February 2011 VA examination the examiner diagnosed osteoarthritis and tendonitis of the right shoulder.  The examiner reported she could not resolve whether the Veteran's currently diagnosed right shoulder disability was related to military service without resort to mere speculation.  She explained that the Veteran was treated for impingement syndrome in service and that according to the medical literature, inflammation of the rotator cuff tendons often leads to shoulder impingement syndrome.  She reported that if the rotator cuff becomes inflamed (tendonitis), it may not have enough room and may get squeezed, this is called impingement syndrome and this further irritates the tendon.  She noted the Veteran reported his right shoulder has been minimally painful since service and that the pain worsened significantly in the last three years.  She concluded that as there was no documentation of chronic complaints or treatment from 1988 to 2010, a period of more than 20 years, without the establishment of chronicity it would be purely speculative to say that the Veteran's present tendonitis is related to the in-service impingement syndrome.  

The Board finds the February 2011 opinion inadequate.  The examiner essentially contends that she cannot resolve the issue solely due to the length of time between in-service treatment and the diagnosis of a current disability.  As such, remand is necessary to obtain an additional medical opinion.

As previously noted, a claim for entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 455.  The Veteran's attorney reported the Veteran cannot sustain gainful employment due to his service-connected disabilities.   On remand, the Veteran should be provided notice consistent with a claim for a TDIU and be asked to provide a VA Form 21-8940 reflecting his employment and educational history.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice regarding how to substantiate his claim for entitlement to a TDIU and request that he submit a VA Form 21-8940.  

2.  Send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's right shoulder disability.  If an examination is deemed necessary to provide an opinion, one should be scheduled.

After review of the claims file the examiner must opine whether it is as least as likely as not (at least a 50 percent probability) that any current right shoulder disability is etiologically related to service.  A lack of documented symptoms since military service does not provide an adequate rationale.

A complete rationale for the opinion is requested.  The examiner must consider the competent lay evidence of record.

3.  After the above development has been completed, and any additional development deemed necessary, the AOJ should readjudicate the service connection claim for degenerative changes, right shoulder and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


